DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, 10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Kondo et al. (JP 2014/051621) is the closest prior art.  However, while Kondo et al. may teach a micropasular curing agent having a core and a shell including an amine such as dimethylaminopropylamine (para. 73, 86), Kondo et al. teaches a laundry list of possible amines and/or adducts of amines.  Applicant has shown in the remarks and declaration filed January 5, 2021 that the selection of the amine of formula (1) is critical to achieving the results.  Kondo et al. does not teach the particulars of the core/shell curing agent where the core comprises an amine adduct (AD) and its component, an amine (A) and a curing agent (h1) that is an amine (A’) other than the amine (A) and that achieves the claimed moisture absorptivity and ratio of light transmittance. There is no teaching or suggestion found in the prior art of record to make a thermosetting resin composition having these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767